Beck, J.
— The cause is submitted to us upon the transcript of the record, without briefs or arguments of counsel. The transcript contains the indictment, record of the trial, verdict and judgment thereon, and a motion for a new trial, and nothing more. The motion for a new trial is based upon alleged erroneous rulings of the court, but there is nothing in the transcript to show what the rulings were, or the facts upon which they were based. In this state of the record no error is disclosed. The judgment of the district court is Affirmed.